IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


JAMES A. WILSON,                          :
                                          :
             Plaintiff,                   :
                                          :           K19M-08-011 JJC
                                          :
             v.                           :
                                          :
WARDEN DANA METZGER, and                  :
IMAM MICHAEL WATERS                       :
                                          :
             Defendants.                  :


                                       ORDER

                              Submitted: May 12, 2021
                               Decided: June 9, 2021

                     Motion for Summary Judgment - DENIED

      AND NOW TO WIT, this 9th day of June 2021, having considered Plaintiff
James A. Wilson’s Motion for Summary Judgment and Defendants’ response in
opposition, IT APPEARS THAT:
      1. Mr. Wilson, an inmate at the James T. Vaughn Correctional Center, moves
for summary judgment against Warden Metzger and Imam Michael Waters. He
alleges in his complaint that together they violated his rights under the First, Eighth,
and Fourteenth Amendments to the United States Constitution. In support of his
motion, Mr. Wilson attaches an affidavit alleging, in conclusory fashion, that (1)
Warden Metzger and Imam Waters deny him access to adequate religious services,
and (2) that Warden Metzger forced him to walk outside in the cold and suffer skin
damage. He seeks summary judgment because he alleges there are no material facts
in dispute.
       2. In response, Warden Metzger and Imam Waters argue that Mr. Wilson
fails to meet his initial burden on summary judgment as to either claim. They also
provide an affidavit, discovery responses, and medical records that contradict his
allegations. Finally, they cite legal authority that provides that Mr. Wilson fails to
state legally cognizable claims.
       3. Delaware Superior Court Civil Rule 56(c) provides for summary
judgment when there are no genuine issues of material fact in dispute and the movant
is entitled to judgment as a matter of law. The movant initially carries the burden of
demonstrating that there are no genuine issues of material fact.1 If the movant meets
that burden, then the burden shifts to the non-movant to demonstrate a genuine
dispute of material fact.2 Furthermore, summary judgment is not appropriate when
a movant merely reasserts claims from the complaint without further support.3
Absent further supporting evidence, a self-serving, conclusory affidavit alone is
insufficient to justify summary judgment.4
       4.     In Mr. Wilson’s affidavit, he contends that the Warden and Imam fail to
provide religious services specifically tailored to his beliefs. The affidavit also
recites that Imam Waters condemns Mr. Wilson’s beliefs and prohibits him from
observing certain Nation of Islam practices. Such allegations, with no factual
support, do not satisfy Mr. Wilson’s initial burden on summary judgment. His
conclusory allegations merely mirror those in the complaint. As such, they, alone,
do not demonstrate the absence of genuine issues of material fact.

1
  Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).
2
  Id. at 681.
3
  Gunzl v. Alvarez, 2012 WL 6849252, at *1 (Del. Super. Ct. Nov. 30, 2012).
4
  Abacus Sports Installations, Ltd. v. Casale Constr., LLC, 2011 WL 5288866, at *2 (Del Super.
Ct. July 21, 2011).

                                               2
         5. Mr. Wilson’s motion also fails to demonstrate an absence of genuine
issues of material fact as to his claim that “Defendant Metzger has policies that
causes[sic] Plaintiff to walk outside in cold tempertures [sic] with no coat or
sweatshirt to eat in the chow hall.”5 Given only that conclusory assertion, Mr.
Wilson’s motion likewise fails to satisfy his initial burden on summary judgment as
to his second claim.
         6. As a final matter, the Warden and the Imam’s summary judgment
response included (1) an affidavit, discovery responses, and medical records
contradicting Mr. Wilson’s conclusory allegations, and (2) legal authority providing
that Mr. Wilson states no legally cognizable claims. The Court need not address
whether (1) or (2) would be independently dispositive because Mr. Wilson fails to
meet his prima facie burden on summary judgment.
         NOW THERFORE, for the reasons discussed, Plaintiff James Wilson’s
motion for summary judgment is DENIED.
         IT IS SO ORDERED.


                                                   /s/ Jeffrey J Clark
                                                           Judge



cc:      James A. Wilson, JTVCC
         Shawn Martyniak, DAG




5
    Wilson Aff.

                                         3